Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 6, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Claimant contends that because her secondary vocation is only for "her future protection”, she is entitled to receive unemployment insurance benefits on the basis that she is no longer employed in her primary vocation. However, the evidence indicates that, at the time she filed for benefits, claimant was the president of an ongoing business at which there was mail and telephone service. Claimant also advertised the business and maintained a checking account for it. This evidence supports the conclusion that claimant was not totally unemployed, and the fact that she made little or no money at the business and only worked a few hours each week is not controlling (see, Matter of Muller [Levine] 50 AD2d 1005, lv denied 40 NY2d 806; Matter of Carasso [Catherwood], 23 AD2d 935, 936).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.